Title: From Thomas Jefferson to David Leonard Barnes, 15 December 1804
From: Jefferson, Thomas
To: Barnes, David Leonard


                  
                     Sir 
                     
                     Washington Dec. 15. 04. 
                  
                  It has not been in my power sooner to acknolege the reciept of your favor of Nov. 27. and to thank you for the information therein communicated. it is not for me to unravel the passions or the schisms which are so unhappily prevailing in your state. still less am I disposed to take any side in this family quarrel. I yield however to the duty of bearing testimony to the truth, in favor of either party or both parties, when it happens to be within my knolege. that mr. Ellery ever told me that Governour Fenner indulged himself in drink, is not true whether reported by the living or the dead; nor did ever such a sentiment pass from me to any man. I have ever considered Govr. Fenner with the greatest respect. I give more credit to the testimony of public suffrage in his favor than to what any individuals can say. I shall not undertake to account how any person could so far suffer his imagination to mislead him as to impute to me a sentiment of disrespect to the governor, much less the expression of it. passions strong enough to discolour the objects of our senses can alone account for such a perversion of fact. I have felt no such passion in this case. I hope there is sincere patriotism enough in all the parties to heal this schism, at least in all cases where the public interest is in question. certainly I shall never know any difference between them. Accept my salutations & assurances of great respect.
                  
                     Th: Jefferson 
                     
                  
               